Order entered February 23, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00755-CV

                      SAM C. TAMBORELLO, Appellant

                                        V.

              TOWN OF HIGHLAND PARK, TEXAS, Appellee

               On Appeal from the 160th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-06613

                                     ORDER

      The clerk’s record in this appeal has not been filed because appellant has not

paid the fee to have it prepared. Before the Court is appellant’s February 11, 2021

letter to the Court explaining he has not paid the fee because a dispute exists over

the documents that should be included. Appellant requests he be allowed to

“direct” what items to include to ensure the record does not contain any

unnecessary documents.
      We note Texas Rule of Appellate Procedure 34.5(a) specifies the items to be

included in the clerk’s record absent an agreed designation by the parties. See TEX.

R. APP. P. 34.5(a). We further note, however, after reviewing the notice of appeal

and attached order being appealed, that it appears no final judgment has been

entered and we may not have jurisdiction over the appeal. See Lehmann v. Har-

Con Corp., 39 S.W.3d 191, 195 (Tex. 2001) (subject to mostly statutory

exceptions, appeal may be taken only from final judgment). Accordingly, so that

we may determine our jurisdiction, we ORDER Dallas County District Clerk

Felicia Pitre to file, no later than March 5, 2021, a supplemental clerk’s record

containing a copy of (1) appellant’s and The Town of Highland Park’s live

pleadings, (2) the trial court’s November 7, 2019 order granting Highland Park’s

Rule 91a motion to dismiss, (3) any order severing appellant’s claims against

Highland Park from the other parties, (4) any final judgment, and (5) the trial

court’s docket sheet/case summary. If any of the requested documents do not exist

or cannot be located, Ms. Pitre shall state so in writing.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms. Pitre

and the parties.

                                               /s/    ROBERT D. BURNS, III
                                                      CHIEF JUSTICE